DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/12/2022 has been entered into the prosecution for the application. Currently claims 1-20 are pending examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 15, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2502593 of Mohaisen et al in view of US 2010/0025379 of Ben Salah or Holmberg et al “Grit Blasting for Removal of Recast Layer from EDM Process on Inconel 718 Shaft: An Evaluation of Surface Integrity” Journal of Materials Engineering and Performance; 2016, p. 5540-5550.
It is noted that claim 19 is only rejected as per Mohaisen in view of Holmberg under this heading.
As to claim 1, Mohaisen teaches a method comprising:
wire electric-discharge machining features into a metal part using a wire electrode to create a recast layer (Mohaisen, [0006], [0026], [0029] – [0030] and Figs. 4-6), and 
after the step of wire electric-discharge machining the features, removing at least some of the recast layer by performing an electrochemical polishing (i.e. electrochemical etching) process that includes positioning a cathode spaced apart from an outer peripheral surface of the part, and passing current through the part (Mohaisen, [0008], [0036] – [0040] and Figs. 7-8).
In Fig. 7, Mohaisen shows that the cathode is generally a U-shaped cathode, which is the same overall shape as the root of the turbine blade (Mohaisen, [0020] – [0023] and modified Fig. 1, and Fig. 7).

    PNG
    media_image1.png
    848
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    342
    605
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    853
    566
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    671
    513
    media_image5.png
    Greyscale

As seen in Fig. 4, the metal part is machined by wire EDM. The metal part prior to the EDM process has a general plate/sheet shape. The EDM process produces a recast layer (164) on the part such that the part is then electrochemically etched to remove (at least a portion of) the recast layer. As seen in Fig. 7, the cathode (186) is spaced apart from an outer peripheral surface of the part having the features such that the cathode conforms to the outer periphery of the part being machined.
Mohaisen does not teach the metal part is an alloy nor that the wire electrode comprises zinc.
Ben Salah teaches wire electric-discharge machining of a component utilizing a wire electrode having a zinc component and thus creating a recast layer on the component (Ben Salah, [0013] – [0017]).
Ben Salah teaches the component that is cut comprise nickel based alloys (Inconel or Waspaloy) (Ben Salah, [0031]) and that the component is a part of a gas turbine engine (Ben Salah, [0029], [0031] and [0034]) which is the same type of work-piece/part that is processed in Mohaisen (Mohaisen, Abstract).
Thus one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Mohaisen as per Ben Salah so as to utilize the desired composition of part and wire electrode (containing zinc) to effectively produce the desired product including cutting the component and thus forming a recast layer that is desired to be removed. 
Alternatively, Holmberg teaches a wire electrode for EDM is composed of a copper-zinc material that is utilized to cut an Inconel 718 (a type of nickel alloy) substrate in desired structures (Holmberg, p. 5540 Introduction and p. 5541 Experimental Setup). Holmberg teaches the recast layer is formed by the EDM process and is desired to be removed (Holmberg, Abstract).
Holmberg also teaches the substrate is used for aircraft turbo fan engine parts (Holmberg, p. 5540 Introduction) which is the same type of work-piece/part that is processed in Mohaisen (Mohaisen, Abstract).
Therefore of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and expect a predictable result in the utilization of the desired component and wire electrode composition of Holmberg (containing a zinc component) to cut the substrate within Mohaisen leaving a recast layer to be removed (as is desired in both references).
As to claim 2, Mohaisen in view of Ben Salah or Holmberg teach to the method of claim 1.
Mohaisen additionally teaches that during the electrochemical etching/polishing process, to expose the part to an electrolyte (184) while passing a current there through (Mohaisen, [0036], [0040] and Fig. 7).
As to claim 8, Mohaisen in view of Ben Salah or Holmberg teach to the method of claim 2.
Mohaisen additionally teaches the electrolyte includes sulfuric acid (Mohaisen, [0036]).
As to claim 15, Mohaisen in view of Ben Salah or Holmberg teach to the method of claim 1.
Mohaisen additionally teaches that during the electrochemical etching/polishing process to make the part an anode and pass the current from the cathode to the anode (Mohaisen, [0037] and [0040]).

As to claim 18, Mohaisen teaches a method comprising:
wire electric-discharge machining a feature into an outer periphery of a metal part using a wire electrode to create a recast layer (Mohaisen, [0006], [0026], [0029] – [0030] and Figs. 4-6), and 
after the step of wire electric-discharge machining the features, removing at least some of the recast layer by performing an electrochemical polishing (i.e. electrochemical etching) process that includes positioning a cathode spaced apart from an outer peripheral surface of the part , and passing current through the portion of the part (Mohaisen, [0008], [0036] – [0040] and Figs. 7-8).
In Fig. 7, Mohaisen shows that the cathode is generally a U-shaped cathode, which is the same overall shape as the root of the turbine blade (Mohaisen, [0020] – [0023] and modified Fig. 1 and Fig. 7).

    PNG
    media_image1.png
    848
    751
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    383
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    342
    605
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    853
    566
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    671
    513
    media_image5.png
    Greyscale

As seen in Fig. 4, the metal part is machined by wire EDM. The metal part prior to the EDM process has a general plate/sheet shape. The EDM process produces a recast layer (164) on the part such that the part is then electrochemically etched to remove (at least a portion of) the recast layer. As seen in Fig. 7, the cathode (186) is spaced apart from an outer peripheral surface of the part having the features such that the cathode conforms to the outer periphery of the part being machined.
Mohaisen does not teach the metal part is an alloy nor that the wire electrode comprises zinc and another component.
Ben Salah teaches wire electric-discharge machining of a component utilizing a wire electrode having a zinc component as an alloying element of the electrode and thus creating a recast layer on the component (Ben Salah, [0013] – [0018]).
Ben Salah teaches the component that is cut comprise nickel based alloys (Inconel or Waspaloy) (Ben Salah, [0031]) and that the component is a part of a gas turbine engine (Ben Salah, [0029], [0031] and [0034]) which is the same type of work-piece/part that is processed in Mohaisen (Mohaisen, Abstract).
Thus one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Mohaisen as per Ben Salah so as to utilize the desired composition of part and wire electrode (containing zinc and another material) to effectively produce the desired product including cutting the component and thus forming a recast layer that is desired to be removed. 
Alternatively, Holmberg teaches a wire electrode for EDM is composed of a copper-zinc material that is utilized to cut an Inconel 718 (a type of nickel alloy) substrate in desired structures (Holmberg, p. 5540 Introduction and p. 5541 Experimental Setup). Holmberg teaches the recast layer is formed by the EDM process and is desired to be removed (Holmberg, Abstract). Homberg also teaches the recast layer is composed of at least a zinc component and another component (copper in this case) that is desired to be removed (Homberg, p. 5546 Sections 4.3 and 4.4).
Holmberg further teaches the substrate is used for aircraft turbo fan engine parts (Holmberg, p. 5540 Introduction) which is the same type of work-piece/part that is processed in Mohaisen (Mohaisen, Abstract).
Therefore of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and expect a predictable result in the utilization of the desired component and wire electrode composition of Holmberg (containing a zinc component and another material) to cut the substrate within Mohaisen leaving a recast layer to be removed (as is desired in both references).
As to claim 19, Mohaisen in view of Holmberg teaches to the method of claim 18.
Mohaisen does not teach an inspection step.
Holmberg teaches after the recast layer is removed, inspecting the component to determine appropriate removal conditions and analysis of the integrity component (Holmberg, Abstract, p. 5541 (3rd paragraph) and p. 5447-5450).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Mohaisen as per Holmberg to inspect the component after the electrochemical machining step to determine if the recast layer is effectively removed and analyze the integrity of the component for further use.
As to claim 20, Mohaisen in view of Ben Salah or Holmberg teaches to the method of claim 18.
Mohaisen additionally teaches the electrolyte includes sulfuric acid which id utilized during the electrochemical etching/polishing process (Mohaisen, [0036]).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mohaisen in view of Ben Salah or Holmberg as applied to claim 1 above, and further in view of US 2003/0089621 of Anderson et al.
As to claims 3-5, Mohaisen in view of Ben Salah or Holmberg teach to the method of claim 1.
The prior art references do not teach the formation of a sulfate radical from a sulfate ion or the creation of sulfuric acid by reacting the radical with oxygen present in the electrolyte.
Anderson teaches of electrochemical machining methods of nickel alloys (Anderson, [0034] – [0035]).
Anderson additionally teaches that the electrolyte comprises an aqueous fluid containing sulfate ions (sodium sulfate for example) such that water breakdowns during the electrolytic process in removing the metal from the component (Anderson, [0036] – [0037]).
As Anderson teaches the same electrolyte constituents (i.e. water and sulfate) and undergoes the same process, one of ordinary skill in the art would expect the underlying process (sulfate radical formation which reacts with oxygen from water, see Applicant’s specification [0043]) to further occur in the electrochemical etching process of Anderson. If not, it must be due to a claimed limitation currently not present.
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Mohaisen in view of Ben Salah or Holmberg as per Anderson so as to utilize the desired electrolyte to effectively machine the component in removing the desired metal molecules as a predictable result of the process to the component.
As to claims 6-7, Mohaisen in view of Ben Salah or Holmberg teach to the method of claim 1.
Ben Salah and Holmberg teach the base component is a nickel based alloy, thus the recast layer including the nickel alloy (Ben Salah, [0030] – [0032] and Holmberg, p. 5541, Experimental Set Up).
 The references do not specifically teach reacting oxygen with the recast layer to form a metal oxide.
Anderson teaches of electrochemical machining methods of nickel alloys (Anderson, [0034] – [0035]).
Anderson additionally teaches that the electrolyte comprises an aqueous fluid containing sulfate ions (sodium sulfate for example) such that water breakdowns during the electrolytic process in removing the metal from the component (Anderson, [0036] – [0037]).
As Anderson teaches the same electrolyte constituents (i.e. water and sulfate) and undergoes the same process, one of ordinary skill in the art would expect the underlying process (metal oxide formation from oxygen from water, see Applicant’s specification [0043]) to further occur in the electrochemical etching process of Anderson. If not, it must be due to a claimed limitation currently not present.
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Mohaisen in view of Ben Salah or Holmberg as per Anderson so as to utilize the desired electrolyte to effectively machine the component in removing the desired metal molecules as a predictable result of the process to the component.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mohaisen in view of Ben Salah or Holmberg as applied to claim 8 above, and further in view of US 2,892,098 of Saubestre et al.
As to claims 9 and 10, Mohaisen in view of Ben Salah or Holmberg teach to the method of claim 8.
Mohaisen teaches the electrolyte includes sulfuric acid (Mohaisen, [0036])
Mohaisen does not teach the specific sulfuric acid volume.
Saubestre teaches of electropolishing nickel components (Saubestre, col 1 lines 15-20).
Saubestre additionally teaches that the electrolyte includes sulfuric acid (between 5 to 66 % by volume) such that the composition can be optimized to effectively remove the desired coating and provide a uniform action even in irregular components (Saubestre, col 2 lines 31-39, col 3 lines 1-21 and col 4 lines 61-74).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohaisen in view of Ben Salah or Holmberg as per Saubestre so as to utilize the desired composition of the electrolyte to effectively facilitate the electrochemical etching process in removing the metal from the component.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mohaisen in view of Ben Salah or Holmberg as applied to claim 1 above, and further in view of US 2005/0245086 of Wang et al.
As to claims 11 and 12, Mohaisen in view of Ben Salah or Holmberg teach to the method of claim 1.
Mohaisen does not teach the thickness of the recast layer is determined such that the current is selected based on the thickness or area of the recast layer.
Wang teaches of adaptive electropolishing (Wang, Abstract).
Wang additionally teaches an initial thickness of the layer to be removed is determined such that the current is selected based on the thickness and area thereof to control and adjust the polishing process as required (Wang, [0047] – [0050]).
 Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohaisen in view of Ben Salah or Holmberg as per Wang so as to determine the layer thickness and select the current based on the thickness or area to be able to control and adjust the amount of material removed during the electrolytic etching process.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mohaisen in view of Ben Salah and Wang or Holmberg and Wang as applied to claim 11 above, and further in view of US 2013/0175183 of Williams.
As to claim 13, Mohaisen in view of Ben Salah and Wang or Holmberg and Wang teach to the method of claim 11.
Wang teaches determining an area of the layer to be removed and the current is applied in relation to that area (and the thickness of the metal to be removed in that area) (Wang, [0047] - [0050]).
The prior art references do not teach the applied current density.
Williams teaches of electrochemical polishing of nickel alloys (Williams, [0011] – [0012] and [0018]).
Williams additionally teaches that current density is between 5 to 50 A/dm2 which is 46 to 464 A/ft2 for anodic dissolution of the metal surface layer (Williams, [0021] – [0023]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohaisen in view of Ben Salah and Wang or Holmberg and Wang as per Williams so as to utilize the desired current density to facilitate anodic dissolution of the metal surface layer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mohaisen in view of Ben Salah and Wang or Holmberg and Wang as applied to claim 11 above, and further in view of US 2005/0274625 of Joslin.
As to claim 14, Mohaisen in view of Ben Salah and Wang or Holmberg and Wang teach to the method of claim 11.
Mohaisen is silent on the type of power supply used for the electrochemical etching/polishing process.
Joslin teaches of machining a component by EDM and then removing a recast layer by electrochemical etching (Joslin, [0002] – [0006], [0015] – [0018] and [0021] – [0023]).
Joslin also teaches that during the electrochemical etching process to utilize a DC power supply to remove the desired amount of material by the process (Joslin, [0022] and [0025]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohaisen in view of Ben Salah and Wang or Holmberg and Wang as per Joslin so as to utilize the desired power supply to remove the material as required.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mohaisen in view of Ben Salah or Holmberg as applied to claim 1 above, and further in view of US 2005/0016867 of Kreiskott et al.
Mohaisen does not teach the applied current amount.
Kreiskott teaches of electrochemical polishing of nickel alloys (Kreiskott, [0036]).
Kreiskott additionally teaches a current at 10 amps and more preferred between 11-24 amps provides improved smoothness of the component (Kreiskott, [0036]) (see MPEP 2144.05 I).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohaisen in view of Ben Salah or Holmberg as per Kreiskott so as to utilize the desired applied current to improve the smoothness (material removal) of the product component.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CA 2502593 of Mohaisen et al in view of US 2010/0025379 of Ben Salah as applied to claim 1 above, and further in view of Holmberg et al “Grit Blasting for Removal of Recast Layer from EDM Process on Inconel 718 Shaft: An Evaluation of Surface Integrity” Journal of Materials Engineering and Performance; 2016, p. 5540-5550.
As to claim 19, Mohaisen in view of Ben Salah teaches to the method of claim 18.
Mohaisen does not teach an inspection step.
Holmberg teaches after the recast layer is removed, inspecting the component to determine appropriate removal conditions and analysis of the integrity component (Holmberg, Abstract, p. 5541 (3rd paragraph) and p. 5447-5450).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Mohaisen in view of Ben Salah as per Holmberg to inspect the component after the electrochemical machining step to determine if the recast layer is effectively removed and analyze the integrity of the component for further use.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Mohaisen cannot disclose the part to be generally U-shaped nor that cathode can conform to the outer periphery of the part.
Fig. 4 shows that the part, before EDM, is a slab or sheet of a workpiece 152. This workpiece has a shape that is generally the same shape as the cathode of the ECM process (see modified Fig. 1 and Fig. 7). Fig. 7 in particular shows that the cathode is spaced apart from the component and is at the periphery of the component being electrochemically machined. 
As per Applicant’s specification, the conformal shape of the cathode to the part is shown in Fig. 4. The part (12) is circular and the cathode (36) is circular. 
This is the same as the part having a generally U-shape and the cathode being generally U-shaped as disclosed by Mohaisen (see modified Fig. 1 and Fig. 7).
Applicant appears to desire a claim interpretation that the cathode surrounds the entirety of the outer periphery of the component. If this is desired as the interpretation, language to define the structural and physical orientation of the workpiece to the cathode is desired in the claim. 
The current language is broad enough to allow for alternative interpretations than that argued by Applicant at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759

/BRIAN W COHEN/Primary Examiner, Art Unit 1759